UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7515



DONALD E. LAWTON,

                                              Plaintiff - Appellant,

          versus


DEPUTY   FLYNT,   Grievance;  SERGEANT     HALL;
LIEUTENANT   CHAPLIN;   MAJOR  PINSON;     KATHY
MCDOUGAL, Grievance; SHERIFF ARTHUR,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-734-3)


Submitted:   November 4, 2004            Decided:    November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Lawton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Donald E. Lawton appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Lawton v. Flynt, No. CA-03-734-3 (E.D. Va. Sept. 1,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -